Exhibit 10.28

 

Term Sheet

23 July 2010

 

The ultimate structure of the arrangements contemplated hereby is subject to
further analysis including evaluation from a tax perspective.  The arrangements
will be reflected in definitive agreements to be signed in the future.

 

1.  Productos de Maíz S.A. (“Productos de Maíz”) will continue to employ Julio
dos Reis as its President.

 

2.  In addition, Corn Products International, Inc. or any of its affiliates
(collectively, “Corn Products”) will employ Mr. dos Reis as Corn Products’ Vice
President and President, South America Division, effective 1 September 2010; and
Mr. dos Reis shall be nominated for election as an officer of Corn Products by
its Board of Directors.

 

3.  Mr. dos Reis’ gross base annual salary (inclusive of all duties for Corn
Products, including, without limitation, Productos de Maíz) shall be $415,000 US
Dollars equating to a monthly gross salary of $31,923.08 US Dollars.  The annual
gross base salary is subject to applicable withholding taxes and is inclusive of
the 13th month salary.

 

Mr. dos Reis’ gross base annual salary shall payable monthly at month end.  50%
of his gross base annual salary will be paid in US Dollars to a US account.  The
remaining 50% of his gross base annual salary will be paid in Argentinean Pesos
valued at the market exchange rate at the close of business on the business day
immediately preceding the day of payment.  The 13th month salary shall be paid
at the same time as payment is made to other salaried employees of Productos de
Maíz and in the same proportions of US dollars and Argentinean Pesos as the
other monthly payments to Mr. dos Reis.

 

4.  Mr. dos Reis will continue to receive the vacation payment equal to 20% of
his full monthly salary required in accordance with Argentina regulations, which
will continue to be paid in Argentinean Pesos.

 

5.  Mr. dos Reis shall be eligible to participate in Corn Products’ annual
incentive plan and its long term incentive compensation program, pursuant to
their terms as applied to similarly situated executives.  Mr. dos Reis’ annual
bonus target will be 75% of his base salary effective 1 September 2010.  The
award will be based on earnings per share for Corn Products International, Inc.
(30% weight), operating income of Corn Products’ South America Division (20%
weight), cash flow from operations for Corn Products International, Inc. (25%
weight) and personal objectives to be established (25% weight).  The personal
objectives will be jointly established prior to the date Mr. dos Reis becomes
the President of the South America Division and the amount of the annual award
will be prorated for the portions of 2010 during which Mr. dos Reis serves in
that position and in his current position.

 

Mr. dos Reis will be recommended for long-term incentive awards in January 2011
with a total grant date fair value of $300,000.  Mr. dos Reis will also be
recommended for an award of 10,000 restricted shares of common stock of Corn
Products International or restricted stock units

 

--------------------------------------------------------------------------------


 

on 1 September 2010; the restricted shares or restricted stock units vest
one-third in year two, one-third in year four and one-third in year five.

 

6.  Mr. dos Reis shall have rights to severance on basic terms providing that
(i) if, within the two-year period following a change of control of Corn
Products International, Inc. his employment is terminated by him for good reason
or is involuntarily terminated by Corn Products without cause, he will be paid
severance in the amount of three times the sum of his annual base salary as in
effect on the date of termination plus his target annual incentive for the year
in which his termination occurs; and (ii) upon the change of control, his
unvested stock options and restricted shares will become fully vested and all
performance shares will be paid at target.  Any severance amounts shall be
offset with any statutory severance payment required in accordance with
applicable local labor laws.

 

7.  Severance terms will also provide that if his employment is involuntarily
terminated by Productos de Maíz in cases other than a change in control of Corn
Products International, Inc. and provided the termination is without cause, he
will be entitled to receive a severance benefit in accordance with his full
period of employment with Productos de Maíz and in accordance with the local
severance policy in Argentina.

 

8.  Mr. dos Reis’ employment will be governed exclusively and at all times by
the laws of Argentina.

 

9.  Mr. dos Reis will be entitled to reimbursement of customary and reasonable
business expenses, including housing/hotel and airfare costs incurred when
traveling.

 

10.  Mr. dos Reis will be eligible to participate in the benefit plans provided
by Productos de Maiz to other salaried employees, including the savings plan in
which he currently participates.  Additionally, Productos de Maíz will honor its
previous commitment to provide Mr. dos Reis with a legacy retirement healthcare
benefit initially provided to him by Refinerías de Maíz.

 

11.  Mr. dos Reis will execute an agreement not to compete with Corn Products
and not to solicit employees of Corn Products during and for a period of two
years following the end of his employment and not to reveal or use confidential
information of Corn Products during or after the end of his employment

 

12.   Mr. dos Reis will have responsibility for reporting and accounting to
applicable tax authorities regarding all personal tax liabilities; he will also
be responsible for all applicable social charges and other related local taxes. 
He shall be eligible for reimbursement by Corn Products if he incurs additional
income tax liabilities with respect to his Corn Products income as a result of
traveling for required business outside of Argentina.  Additionally, Corn
Products will provide him with tax preparation services to assist in the
preparation and filing of his required income tax returns.

 

ACCEPTED AND AGREED TO,

as of 23 July 2010

 

 

/s/ Julio dos Reis

 

 

Julio dos Reis

 

 

 

2

--------------------------------------------------------------------------------